Title: To James Madison from James Taylor, 10 July 1816
From: Taylor, James
To: Madison, James


        
          Dear sir
          Belle Vue near New Port Ky July 10th. 1816
        
        This will be handed by Leut Jos: P. Taylor son of our worthy connection Col. Richard.
        I take gr[e]at pleasure in assureing you that he is a fine young Man & one who did great credit to the service in the late War.
        Should both himself & Major Zachary be induced to accept the appointm[e]nts recently offered to him, I assure you I think they will be an acquisition to the service.
        I have the pleasure to inform you that our friends within my reach are generally well. I refer you to our friend for the situation of those near Louis ville.
        My brothe[r] Hubbard is a candidate for the office of Elector at the ensuing election, and I think will be elected.
        Be so good my Dear sir to tender my best Compliments to your good old mother my worthy friend Mrs. Madison my friend Mr Todd & my other friends of your Connection, as I presume this will find you at Montpelier. I have the honor to be with great respect Dr Sir Your friend & Servt.
        
          James Taylor
        
      